1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
2                                                               EASTERN DISTRICT OF WASHINGTON




3                         UNITED STATES DISTRICT COURT Jul 15, 2019
                         EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERKC



4
     S.S. STEINER, INC., a New Jersey          No. 1:18-CV-03227-SMJ
5    corporation,

6                             Plaintiff,       ORDER DISMISSING CASE

7                v.

8    YAKIMA HOPS & BREW, LLC, a
     Washington limited liability company,
9
                              Defendant.
10

11         On July 12, 2019, the parties filed a Stipulated Motion to Dismiss with

12   Prejudice, ECF No. 18. Consistent with the parties’ agreement and Federal Rule of

13   Civil Procedure 41(a), IT IS HEREBY ORDERED:

14         1.    The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No.

15               18, is GRANTED.

16         2.    All claims, counterclaims, and theories that were asserted or could

17               have been asserted in this action are DISMISSED WITH

18               PREJUDICE, with all parties to bear their own costs and attorneys’

19               fees.

20         3.    All pending motions are DENIED AS MOOT.




     ORDER DISMISSING CASE - 1
1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 15th day of July 2019.

6                       ______________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
